PER CURIAM:
Patricia A. Eaddy appeals the district court’s order upholding the Commissioner of Social Security’s decision to reduce her widow’s benefits. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Eaddy v. Astrue, No. 8:11-cv-02307-TMD, 2013 WL 398665 (D.Md. Jan. 31, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.